Order entered July 5, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00076-CR

                              ARTURO HERNANDEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-54818-S

                                             ORDER
        In this case, appellant raises an issue related to the costs assessed against him. The

record, however, does not contain a cost bill or other document with an itemized list of costs

assessed in this case.     Additionally, we note that none of the boxes on the trial court’s

certification of appellant’s right to appeal is checked.

       Accordingly, we ORDER the trial court to prepare an amended certification that

accurately reflects the trial court proceedings and to deliver it to the Dallas County District Clerk

for inclusion in a supplemental clerk’s record within FIFTEEN DAYS of the date of this order.

       Accordingly, we ORDER the Dallas County District Clerk to file, within TWENTY-

ONE DAYS of the date of this order, a supplemental clerk’s record containing a detailed

itemization of the costs assessed in this case, including but not limited to, specific court costs,
fees, and court appointed attorney fees. In accordance with Texas Code of Criminal Procedure

article 103.001, the cost bill shall be signed by the officer who charged the cost or the officer

who is entitled to receive payment for the cost. We further ORDER that the supplemental

clerk’s record include a document explaining any and all abbreviations used to designate a

particular fee, cost, or court appointed attorney fee.

        We further ORDER that the supplemental clerk’s record contain the amended

certification of appellant’s right to appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal Records Division;

and to counsel for all parties.




                                                         /s/   LANA MYERS
                                                               JUSTICE